DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application is in condition for allowance except for the presence of claims 8-11 directed to a species non-elected without traverse.  Claims 8-11 are rejoined.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Rejoin withdrawn claims 8-11.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art, either alone or in combination, shows the claimed printing method limitation of selectively applying a melt flow property reduction agent via thermal inkiet printing or piezoelectric inkiet printing to a portion of the crystalline or semi-crystalline build material, thereby causing the e.g., claim 1).
Claims 1-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645. The examiner can normally be reached Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Evan Hulting/
Examiner
Art Unit 1745


/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745